DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 10, 2022. Claims 1, 4-6, 8-10, 12, and 15 have been amended. Claims 22-23 have been added. Claims 1-23 are currently pending.

Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. The amendment filed on January 10, 2022 does not contain any new structural limitations that would place the claims patentable over the rejections on record. See the Patent Board Decision dated November 10, 2021 for reasons of the rejections are proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 22are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “when inserted into the thermal spray gun, is arranged to be cooled by cooling water in the thermal spray gun” and “the cooling water guide through the thermal spray gun”. It appears the highlighted element “thermal spray gun” is positively recited as part of the claimed invention. However, in the preamble statement, the element is not a structural limitation, instead it is for the purpose or intended use of the nozzle. Therefore, the Examiner cannot determine whether the element should be treated as a positively recited element or not. If the thermal spray gun is part of the structural limitations, the preamble is required for correction. Clarification is required.
Claims 2-11 and 22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over HANUS (US 2007/0084834 A1).
 With regard to claim 1, HANUS discloses a nozzle (22, see Fig. 1) for a thermal spray gun comprising: a nozzle body (34) having a central bore (figure below) and an exterior surface (figure below) structured for insertion into the thermal spray gun (Fig. 1); at least a portion of the exterior surface, when inserted into the thermal spray gun (Fig. 1), is arranged to be cooled by cooling water (Para. [0039]) in the thermal spray gun (Fig. 1), and a surface coating (“anti-corrosive covering”, see Para. [0042]) applied onto the exposed face surface (64) and substantial portion of the inner exit bores of the nozzle (22), wherein the coating comprises a corrosion resistant material (“anti-corrosive covering”, see Para. [0042]) protecting the portion of  the exposed face surface and substantial portion of the inner exit bores of the nozzle (22) from a chemical interaction with steam resulting from micro-boiling of the cooling water (Para. [0009, 0040]).

    PNG
    media_image1.png
    448
    488
    media_image1.png
    Greyscale
					Figure above has been modified by the Examiner from US 2007/0084834 A1, Fig. 4	


HANUS further teaches a method of applying a corrosion resistant material (“protective, anti-corrosive cladding layer”, see Para. [0047]) on at least a portion of the exterior surface of the nozzle as a surface coating (insert 54 is formed with a protective, anti-corrosive cladding layer [interpreted as surface 58 of insert 54 is formed with a protective, anti-corrosive cladding layer], see Para. [0047], wherein the surface coating comprises a corrosion resistant material (“protective, anti-corrosive cladding layer”, see Para. [0047]) protecting the portion of the exterior surface from a chemical interaction with steam resulting from micro-boiling of the cooling water guided through the thermal spray gun on the insert of the nozzle (protective, anti-corrosive cladding layer is capable of protecting exterior surface from a chemical interaction with cooling water guided through, see Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of HANUS, by applying a protective, anti-corrosive cladding layer to at least to the portion of the exterior surface (58) of the nozzle (34), since it is imperative that the nozzle not be corroded to the point where a cooling water channel within the nozzle is breached (Para. [0009]). 
Alternatively, HANUS does teach: “by providing an anti-corrosive covering on the exposed face surface and substantial portion of the inner exit bores of the holder member and the insert, the useful life of the collimator can be extended.” (par. 0042, emphasis added).  The bore could be referring to the central bore 56 or the cooling bores 44 though it is not explicit.  The Examiner notes that even though which bores were not identified, anyone reasonably skilled in the art would likely deduce that two of the three potential bores in the entire system that have the stress of cooling water would have been implied by HANUS.

With regard to claim 2, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the nozzle body is copper (Para. [0006], line 9). 
With regard to claim 4, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 2 above. HANUS further discloses the coating comprises nickel, chromium, cadmium, vanadium, platinum, gold, silver, tungsten, or molybdenum (Par. [0043]).
With regard to claim 5, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the coating prevents corrosion due to micro-boiling of the cooling water at the coating (Para. [0040]).
With regard to claim 6, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the  coating has a coating thickness of at least about 0.0001" (Para. [0043]).
With regard to claim 7, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 6 above. HANUS further discloses the coating thickness of between about 0.0005" and about 0.001" (Para. [0043]).
With regard to claim 8, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the  coating has a coating thickness that avoids limiting heat flow from the nozzle body to the cooling water (Para. [0043]).
With regard to claim 9, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the  coating is formed from a material applicable by one of chemical bath deposition, chemical vapor deposition (CVD), physical vapor deposition (PVD), plasma spray physical vapor deposition (PSPVD), electron discharge physical vapor deposition (EDPVD), or any variants or hybrids of CVD, PVD, PSPVD, or EDPVD (Para. [0043], “electroplated” and “flame spraying process” are chemical vapor deposition).
With regard to claim 10, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the portion of the exterior surface comprises a surface at which a surface temperature of the water cooled surface coating is expected to approach or exceed a local boiling temperature of the cooling water (Para. [0004, 0033]).
With regard to claim 11, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses the at least a portion of the exterior surface comprises an entirety of the exterior surface (see figure above and Fig. 4 exterior surface of insert 54, 54’) contactable by the cooling water.
With regard to claim 12, HANUS discloses a thermal spray gun (Fig. 1) comprising an insertable nozzle (22) having a nozzle body (34) having a central bore (figure above) and an exterior surface (figure above), and a surface coating (“anti-corrosive covering”, see Para. [0042]) applied onto the exposed face surface (64) and substantial portion of the inner exit bores of the nozzle (22), and wherein cooling water is guided onto the at least portions of the exterior surface (figure above); wherein the surface coating (“anti-corrosive covering”, see Para. [0042]) is structured to protect the exposed face surface and substantial portion of the inner exit bores of the nozzle (22) from a chemical interaction (Para. [0009, 0040]).
However, the nozzle 22 of HANUS fails to disclose the surface coating is applied onto at least portions of the exterior surface of the nozzle comprising a corrosion resistant material, are protected from a chemical interaction with steam from a micro-boiling of the cooling water guide through the thermal spray gun.
HANUS further teaches a method of applying a corrosion resistant material (“protective, anti-corrosive cladding layer”, see Para. [0047]) on the exterior surface as a surface coating of the nozzle (insert 54 is formed with a protective, anti-corrosive cladding layer [interpreted as surface 58 of insert 54 is formed with a protective, anti-corrosive cladding layer], see Para. [0047], and wherein the coated at least portions of the exterior surface (“protective, anti-corrosive cladding layer”, see Para. [0047]) are protected from a chemical interaction with steam from a micro-boiling of the cooling water guided through the thermal spray gun (protective, anti-corrosive cladding layer is capable of protecting exterior surface from a chemical interaction with cooling water guided through, see Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of HANUS, by applying a protective, anti-corrosive cladding layer to the exterior surface (58) of the nozzle (34), since it is imperative that the nozzle not be corroded to the point where a cooling water channel within the nozzle is breached (Para. [0009]). 
Alternatively, HANUS does teach: “by providing an anti-corrosive covering on the exposed face surface and substantial portion of the inner exit bores of the holder member and the insert, the useful life of the collimator can be extended.” (par. 0042, emphasis added).  The bore could be referring to the central bore 56 or the cooling bores 44 though it is not explicit.  The Examiner notes that even though which bores were not identified, anyone reasonably skilled in the art would likely deduce that two of the three potential bores in the entire system that have the stress of cooling water would have been implied by HANUS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat at least a portion of the exterior surface 
With regard to claim 13, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 12 above. HANUS further discloses the nozzle body is copper (Para. [0006], line 9). 
With regard to claim 15, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 12 above. HANUS further discloses the  coating comprises nickel, chromium, cadmium, vanadium, platinum, gold, silver, tungsten, or molybdenum (Par. [0043]).
With regard to claim 16, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 12 above. HANUS further discloses the  coating prevents corrosion due to micro-boiling of the cooling water at the  (Para. [0040]).
With regard to claim 17, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 12 above. HANUS further discloses the  coating has a coating thickness of at least about 0.0001" (Para. [0043]).
With regard to claim 18, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 17 above. HANUS further discloses the thickness of the coating is between about 0.0005" and about 0.001" (Para. [0043]).
With regard to claim 19, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 1 above. HANUS further discloses a method of forming the nozzle according to claim 1 for the thermal spray gun (Fig. 1), the method comprising coating the at the least a portion of the exterior surface of the nozzle body with at least one of nickel, chromium, cadmium, vanadium, platinum, gold, silver, tungsten, or molybdenum (Par. [0043]).
With regard to claim 20, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 19 above. HANUS further discloses the coating is applied by one of chemical bath deposition, chemical vapor deposition (CVD), physical vapor deposition (PVD), plasma spray physical vapor deposition (PSPVD), electron discharge physical vapor deposition (EDPVD), or any variants or hybrids of CVD, PVD, PSPVD, or EDPVD (Para. [0043], “electroplated” and “flame spraying process” are chemical vapor deposition).
With regard to claim 21, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 12 above. HANUS further discloses water cooling channels (48/58) of a water cooling system structured and arranged to guide the cooling water onto the at least portions of the exterior surface (see figure above).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HANUS as applied in claims 2 and 13 and further in view of Freund (EP 0194634 A2).
With regard to claim 3, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 2 above. However, HANUS does not disclose that a liner arranged on at least a part of an interior surface of the central bore.			
Freund teaches a copper nozzle comprising a liner (22) arranged on at least a part of an interior surface of the central bore (Fig. 1).							
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the device of HANUS, by incorporating the liner (22) as taught by Freund arranged on the interior surface of the central bore of HANUS, for the purpose of providing an oxidation resistance to prolong the life of the nozzle assembly (Col. 3, lines 10-11).	
With regard to claim 14, the device of HANUS as modified discloses the invention as disclosed in the rejection of claim 13 above. However, HANUS does not disclose that a liner arranged on at least a part of an interior surface of the central bore.				

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the device of HANUS, by incorporating the liner (22) as taught by Freund arranged on the interior surface of the central bore of HANUS, for the purpose of providing an oxidation resistance to prolong the life of the nozzle assembly (Col. 3, lines 10-11).	

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752